65383: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65383


Short Caption:VALDEZ VS. COX COMMC'N. LAS VEGAS, INC.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A597433Case Status:Briefing Reinstated


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:04/24/2014 / Gugino, SalvatoreSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantJoe ValdezLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						Dana Sniegocki
							(Leon Greenberg Professional Corporation)
						


RespondentCox Communications Las Vegas, Inc.Dominica C. Cortum-Anderson
							(Duane Morris LLP/Las Vegas)
						Annette A. Idalski
							(Chamberlain Hrdicka)
						Ryan A. Loosvelt
							(Duane Morris LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/12/2015OpenOpening Brief & AppendixAppellant



14-36662: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/10/2014Filing FeeFiling fee due for Appeal.


04/10/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.14-11395




04/10/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-11399




04/16/2014Filing FeeFiling Fee Paid. $250.00 from Leon Greenberg on April 10, 2014. E-payment, confirmation no. 14041018946950.


04/17/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing statement due: 20 days.14-12364




04/24/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Salvatore C. Gugino.14-13219




05/08/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-14814




05/13/2014Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.14-15582




05/15/2014Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief.14-15834




05/15/2014Transcript RequestFiled Re:  No Transcript is Being Requested.14-15888




07/28/2014Notice/IncomingFiled Notice -Disclosure Statement Pursuant to NRAP 26.1.14-24560




07/28/2014MotionFiled Motion for Leave to File Motion in Excess of 10 Pages.14-24561




07/28/2014MotionReceived Respondent Video Internet Phone Installs, Inc.'s Motion to Dismiss Appeal Under NRAP 4(a), to Stay Briefing under NRAP 27 and for Sanctions Under NRAP 38 and NRS § 7.085 (via E-Flex). (FILED PER ORDER OF 8/08/14).


07/29/2014MotionFiled Response to Respondent's Video Internet Phone Installs, Inc.'s Motion to File a Motion in Excess of the Page Limits Provided by NRAP 27(d)(2).14-24647




07/29/2014Order/ProceduralFiled Order to Show Cause. Appellant: 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents: 11 days to file any reply. Briefing is suspended.14-24710




08/05/2014MotionFiled Reply in Support of Respondent Video Internet Phone Installs, Inc.'s Motion for Leave to File Motion in Excess of 10 pages.14-25607




08/05/2014Notice/IncomingFiled Notice of Appearance, Kathryn B. Blakey, of the law firm Littler Mendelson, P.C., for the Respondent Video Internet Phone Installs, Inc.14-25664




08/08/2014Order/ProceduralFiled Order Granting Motion for Leave to File Motion with Excess Pages. The clerk of this court shall file the motion to dismiss, to stay briefing, and for sanctions, which was provisionally received in this court on July 28, 2014.14-26032




08/08/2014MotionFiled Respondent VIP Motion to Dismiss Appeal Under NRAP4(a), to Stay Briefing under NRAP 27 and for Sanctions under NRAP 38 & NRS Section 7.085.14-26034




08/19/2014MotionFiled Response to Respondent Video Internet Phone Installs, Inc.'s Motion to Dismiss Appeal.14-27251




08/26/2014MotionFiled Respondent Video Internet Phone Installs, Inc.'s Reply in support of Motion to Dismiss Appeal Under NRAP 4(a), to Stay Briefing Under NRAP 27 and for Sanctions Under NRAP 38 and NRS Sec. 7.085.14-28251




08/29/2014MotionFiled Response to Order to Show Cause Filed July 29, 2014.14-28603




09/09/2014MotionFiled Respondent Video Internet Phone Installs, Inc.'s Reply to Order to Show Cause.14-29751




11/06/2014Opinion/Non-DispositionalFiled Per Curiam Opinion. "Motion granted; appeal dismissed in part." Fn1[VIPI requested sanctions against Valdez; we deny that request.] Before: Hardesty/Douglas/Cherry. Majority: Hardesty/Douglas/Cherry. 130 Nev. Adv. Opn. No. 89. SNP14-JH/MD/MC14-36662




11/12/2014Notice/IncomingFiled Notice of Appearance, Dominica C. Anderson of Duane Morriss, LLP, and Disassociation of Counsel, Ryan A. Loosvelt from Duane Morris, LLP.14-37168




11/13/2014Order/ProceduralFiled Order Reinstating Briefing. Appellant: 60 days to file the opening brief and appendix.14-37352